DETAILED ACTION

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 10 and 19, the prior art fails to teach, suggest or disclose:

computing, by a computing device, for a segment routing policy that specifies a bandwidth constraint for the segment routing policy, first shortest paths through a network of network nodes, wherein each shortest path of the first shortest paths represents a different sequence of links connecting pairs of the network nodes from a source to a destination;

in response to determining, by the computing device based on the bandwidth constraint for the segment routing policy, a link of one of the first shortest paths has insufficient bandwidth to meet a required bandwidth for the link, increasing a metric of the link; 

computing, by the computing device, for the segment routing policy that specifies the bandwidth constraint for the segment routing policy, based on the increased metric of the link, second shortest paths through the network of network nodes; and 

provisioning the second shortest paths in the network of nodes.

	That is, the closest prior art of record, Vassuer, (US Pre Grant Publication No. 2008/0123533 A1) discloses a two stage shortest path computation policy in which a first set of shortest paths is first computed based on a bandwidth constraint for the routing policy (see paragraphs 0027-0033, multiple paths calculated through the network based on different constraint bandwidths above the minimum bandwidth with a preferred path chosen based on the pareto optimal path among the different paths) with the system then determining if one of the links of each of the first shortest paths (which would include a link of one of the first shortest paths) have insufficient bandwidth and, if so, the system performs a calculation of a second set of shortest paths based on bandwidth constraints below the allowed lower limit and selects one as the utilized path (paragraph 0035 – if no path meets the constraints/bandwidth requirements, lower the requirements below the minimum bandwidth and perform a series of computations for lowered bandwidths as previously performed, selecting the pareto optimal resulting path from among the new set of computed paths). 
	However, Vasseur has a number of significant deficiencies with respect to the claimed invention. First, the system of Vasseur is not a segment/source routing system, and instead operates in accordance with traditional destination address based routing. Second, the system of Vasseur does not teach the claimed “increasing a metric of the link” in response to the determination of insufficient bandwidth or the use of the increased link metric in the path computation of the second shortest paths. Finally, Vasseur does not disclose that the system provisions multiple second shortest paths in the network as only a single route is ultimately selected. 
	Regarding the first deficiency of the non-use of segment/source routing in the system of Vasseur, other art does teach the use of constraint based shortest path first routing in segment routing systems. For example, the system of Hao (US Pre Grant Publication No. 2018/0343193) teaches the use of minimum bandwidth constraints for segment based routing by eliminating links less than minimum bandwidth used (paragraphs 0068-0069, 0084-0088). Since it is shown that constraint based shortest path routing can work largely in a similar manner in a segment/source based routing system and a traditional destination based routing system, the system of Hao could be used to modify the system of Vasseur to also operate in a segment/source routing system with the motivation being to allow constraint based routing in a segment/source routing system which is more efficient at using multiple paths and requires smaller routing tables in the core network. 
	Regarding the second deficiency, of the use of  “increasing a metric of the link” to allow for constraint based routing, the closest prior art is that of Zhang, et al (Chinese Patent Publication No. 102271368, with citations to attached translation) which teaches that links that have the required minimum bandwidth are assigned a weight of 0 in the Dijkstra/shortest path route computations and links that do not meet the required minimum bandwidth have a weight equal to the latency of the link (paragraph 0017). This meets the element of “increasing a metric of the link” in the Dijkstra/shortest path route computation, but it is unclear how this could be successfully combined with the system of Vasseur as modified by Hao. That is, in the system of Vasseur the system performs multiple shortest path route computations to determine multiple second paths based on decreasing amounts of bandwidth below the minimum bandwidth to find the pareto optimal second path (see discussion, supra) this is mapped to the calculation of multiple second shortest paths. This computation is performed not by setting link weights, but by simply removing all links that don’t meet the presumed bandwidth amount for the path computation at hand. If Vasseur as modified by Hao is further modified to use the route calculation of the system of Zhang, it will only need to perform a single shortest path computation, as the system of Zhang uses the increased metric of the link in the shortest path computation so that the “best” path can be determined in a single shortest path computation and it would make no sense to perform multiple path computations based on the increased metric as they would all yield the same “best” shortest path. Therefore, it can be seen that combining the system of Zhang (and others link it) with the system of Vasseur as modified by Hao is not possible while retaining the claimed operation of the system. 
	Finally, even if the combination of the system of Vasseur, Hao and Zhang were possible it would still not satisfy the third deficiency, as it would result in the selection and provisioning of a single second shortest path and not  the claimed “second shortest paths” (plural) that are calculated based on the increased metric of the link based in response to determining a link of one of the first shortest paths has insufficient bandwidth to meet a required bandwidth for the link. Finally, no art teaching this third limitation in a manner combinable with the system of Vasseur, Hao and Zhang could be located and even if such art did exist, its combination with the system of Vasseur, Hao and Zhang would amount to hindsight reconstruction of the claimed invention, given the number and type of combinations already made. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
	Regarding claims 2-9, 11-18 and 20, the claims depend from claims 1, 10 and 19 and are allowable for at least the reasons stated with respect to those claims, supral.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Westfall, et al. (US Patent No. 6,976,087) – disclosing increasing link weights based on required minimum bandwidth in a shortest path computation (column 16, line 65 to column 18, line 7)

b. Hao II et al (US Pre Grant Publication No. 2018/0343191 A1) – disclosing constraining based shortest path computations in segment routing networks

c. Wood, et al. (US Patent No. 10,148,551) – disclosing using bandwidth as a link metric calculation

d. Johri, et al. (US Pre Grant Publication No. 2010/0040069 A1) - disclosing running shortest path algorithms on a subset of links based on bandwidth

e. Filsfils, et al. (Filsfils, Leddy, D. Voyer, S. Matsushima, Z. Li, SRv6 Network Programming, pages 1-48, 28 September 2020) – disclosing the general state of segment routing

f. Manayya, et al. (KB. Manayya, Constrained Shortest Path First, pages 1-9, 20 February 2009) – disclosing the general state of constrained shortest path first routing

g. Hwang, et al. (L. Huang, Q. Shen, W. Shao, C. Xiaoyu, Optimizing Segment Routing With the  Maximum SLD Constraint Using Openflow, pages 1-18, 2018) – disclosing using constraint based routing in segment based networks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466